In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-19-00110-CV
                  ___________________________

   CLAIRE DUKE, KEENAN DUKE, AND KEISHA DUKE, Appellants

                                  V.

WILMINGTON SAVINGS FUND SOCIETY, FSB DBS CHRISTINA TRUST AS
OWNER TRUSTEE OF THE RESIDENTIAL CREDIT OPPORTUNITIES TRUST
                        V, Appellee


             On Appeal from County Court at Law No. 1
                      Tarrant County, Texas
                  Trial Court No. 2018-008057-1


              Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                 Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      On August 6, 2019, we notified appellants Claire Duke and Keenan Duke that

their briefs had not been filed as the appellate rules require. See Tex. R. App. P.

38.6(a). We stated that we could dismiss the appeals for want of prosecution unless,

within ten days, appellants filed with the court an appellants’ brief and an

accompanying motion reasonably explaining the brief’s untimely filing and why an

extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have

received no responses.

      Because appellants Claire Duke and Keenan Duke have failed to file their briefs

even after we afforded an opportunity to explain the initial failure, we dismiss their

appeals for want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f). This

case shall hereafter be styled “Keisha Duke v. Wilmington Savings Fund Society, FSB

DBS Christina Trust as Owner Trustee of the Residential Credit Opportunities Trust

V.”



                                                     Per Curiam

Delivered: September 19, 2019




                                          2